Exhibit 10.2

 

 

global blood therapeutics, INC.
CASH INCENTIVE BONUS PLAN

 

1.Purpose

 

This Cash Incentive Bonus Plan (the “Plan”) is intended to provide an annual
incentive for superior work and to help motivate eligible employees of Global
Blood Therapeutics, Inc. (the “Company”) and its subsidiaries toward even higher
achievement and business results, to further tie their goals and interests to
those of the Company and its stockholders and to help enable the Company to
attract and retain highly qualified employees.

 

2.Participants

 

Except as provided in the remainder of this paragraph, each full-time and
part-time employee of the Company who is employed for more than 30 hours a week
and employed on the last day of the applicable Plan Year (except as specifically
provided in Section 7) whose employment start date is before October 1st of the
applicable Plan Year may participate in the Plan (each, a “Participant”).
Temporary employees are not eligible to participate in the Plan, and sales
employees who are eligible to participate in sales incentive compensation plans
of the Company are not eligible to participate in the Plan.

 

3.Plan Year

 

The “Plan Year” is the calendar year.

 

4.Target Bonus Percentages

 

“Target Bonus Percentage” levels are the percentages of base salary that are
generally expected to apply for bonuses under the Plan for any Plan Year at the
position levels below. Target Bonus Percentage levels may vary from Plan Year to
Plan Year and between positions. However, as a general guideline, the Target
Bonus Percentage levels, which will typically be assigned to various categories
of employees (and vary depending on responsibility level within each category),
are as follows:

 

Position Level Bonus Target

Weighting %

(Corp./ Indiv.)

CEO 70% 100 / 0 EVP/C-Suite 50% 80 / 20 SVP (Section 16 or SMT) – NEW LEVEL 45%
80 / 20 SVP 40% 60 / 40 VP 35% 60 / 40 Executive Director – NEW LEVEL 32% 50 /
50 Senior Director / Sr. Principal Scientist 28% 50 / 50 Director / Principal
Scientist 23% 40 / 60 Associate Director / Staff Scientist 20% 25 / 75 Sr.
Manager / Sr. Scientist 18% 25 / 75 Manager / Scientist 2 15% 25 / 75 Associate
Scientist / Scientist 1 12% 25 / 75 Analyst / Executive Assistant / Sr. Research
Associate / Patient Navigator 12% 25 / 75 Sr. Administrative Assistant /
Research Associate / Coordinator 10% 25 / 75 Support 10% 25 / 75

 



 

 

If a Participant moves to a higher Target Bonus Percentage level during the Plan
Year, that Participant’s Target Bonus Percentage will be reset at the higher
level for the entire Plan Year. If a Participant moves to a lower Target Bonus
Percentage level during the Plan Year, that Participant’s Target Bonus
Percentage will be reset at the lower level for the entire Plan Year. Target
Bonus Percentage levels may be determined by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”), in its sole
discretion.

 

5.Administration

 

The Plan will be administered by the Compensation Committee, in its sole
discretion, or, to the extent delegated by the Compensation Committee, a
committee consisting of the Company’s Chief Executive Officer and at least one
other executive officer of the Company for Participants except (i) those at or
above the level of Vice President who report directly to the Company’s Chief
Executive Officer or (ii) any “officers” as defined in Section 16 of the
Securities Exchange Act of 1934, as amended, and Rule 16a-1 promulgated
thereunder.

 

6.Bonus Determinations

 

(a)               Corporate Performance Goals. A Participant may receive a bonus
payment under the Plan based upon the attainment of one or more performance
objectives that are established by the Compensation Committee and relate to
financial and operational metrics with respect to the Company or any of its
subsidiaries (the “Corporate Performance Goals”).

 

(b)               Calculation of Corporate Performance Goals. Corporate
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Compensation Committee at the beginning of the Plan Year and
that is consistently applied with respect to a Corporate Performance Goal in the
relevant Plan Year.

 

(c)               Target; Minimum; Maximum. Each Corporate Performance Goal
shall have a “target” (100% attainment of the Corporate Performance Goal) and
may also have a “minimum” hurdle and/or a “maximum” amount.

 

(d)               Bonus Requirements. Except as otherwise set forth in this
Section 6(d): (i) any bonuses paid to Participants under the Plan shall be based
upon (A) objectively determinable bonus formulas that tie such bonuses to one or
more performance targets relating to the Corporate Performance Goals and/or (B)
the Participant’s contribution to the Company’s success and his/her success in
achieving his/her individual objectives for the Plan Year, (ii) bonus formulas
for Participants shall be adopted for each Plan Year by the Compensation
Committee (or its delegate, as applicable) and communicated to each Participant
at the beginning of each Plan Year and (iii) no bonuses shall be paid to
Participants unless and until the Compensation Committee (or its delegate, as
applicable) makes a determination with respect to the attainment of the
performance targets relating to the Corporate Performance Goals and/or
individual objectives. Notwithstanding the foregoing, the Compensation Committee
may adjust bonuses payable under the Plan in its sole discretion.

 



2

 

(e)               Individual Target Bonuses. The Compensation Committee (or its
delegate, as applicable) shall establish a target bonus opportunity for each
Participant for each Plan Year. For each Participant, the Compensation Committee
(or its delegate, as applicable) shall have the authority to apportion the
target award so that a portion of the target award shall be tied to attainment
of Corporate Performance Goals and a portion of the target award shall be tied
to attainment of individual performance objectives, in accordance with Section 4
above.

 

7.Termination of Employment; Death; Disability

 

No bonus will be paid to any employee whose employment is terminated prior to
the date the bonus is actually paid by the Company, except if such termination
is due to death or disability (as determined by Compensation Committee (or its
delegate, as applicable)), unless otherwise specifically agreed by the
Compensation Committee (or its delegate, as applicable).

 

If the Participant’s employment with the Company terminates by reason of the
Participant’s disability or death during the Plan Year, the Participant or the
Participant’s legal representative, as applicable, will be paid a bonus in cash
(if and to the extent earned) based upon actual base salary of the Participant
from the beginning of the Plan Year through the date of disability, or death, as
applicable. Any such bonus will be paid at the same time at which all other
Participants receive their bonuses for the Plan Year, but in no event later than
2 ½ months following the end of the Plan Year in which the death or disability,
as applicable, occurs.

 

8.Payment of Awards

 

Awards for any Plan Year will be paid in cash to a Participant or the
Participant’s legal representative, as applicable, no later than 2 ½ months
following the end of applicable Plan Year. Benefits under the Plan are not
transferable, and the Plan is unfunded.

 

9.Withholding of Taxes

 

Bonuses will be subject to income and employment tax withholding as required by
applicable law.

 

10.Plan Amendments and Termination.

 

The Plan may be revised, modified, or terminated at any time in the sole
discretion of the Compensation Committee or the Board.

 

 

 

Adopted: January 6, 2016
Amended and restated: January 7, 2020

 

 

 

 

3

 

